SECOND RESTATED CERTIFICATE OF INCORPORATION OF IDT CORPORATION IDT CORPORATION, a Delaware corporation (the “Corporation”), the original Certificate of Incorporation of which was filed with the Secretary of State of Delaware on December 22, 1995, HEREBY CERTIFIES: FIRST:The Second Restated Certificate of Incorporation, amending and restating the Restated Certificate of Incorporation of the Corporation as set forth in Article FOURTH, was duly authorized by the Corporation’s Board of Directors and adopted by written consent of the Corporation’s stockholders in accordance with Sections 228, 242 and 245 of the General Corporation Law of the State of Delaware. SECOND:Upon the filing and effectiveness (the ‘‘Effective Time’’) pursuant to the General Corporation Law of the State of Delaware of the Second Restated Certificate of Incorporation, each three (3) shares of the Corporation’s (i) Common Stock, par value $0.01 per share (“Common Stock”), (ii) Class A Common Stock, par value $0.01 per share (“Class A Common Stock”), (iii) Class B Common Stock, par value $0.01 per share (“Class B Common Stock”), and (iv) Preferred Stock,par value $0.01 per share (“Preferred Stock”), issued and outstanding immediately prior to the Effective Time shall automatically be combined into one (1) validly issued, fully paid and non-assessable share of Common Stock, Class A Common Stock, Class B Common Stock, and Preferred Stock, respectively, without any further action by the Corporation or the holder thereof, subject to the treatment of fractional share interests as described below (the ‘‘Reverse Stock Split’’). Stockholders who otherwise would be entitled to receive fractional share interests of Common Stock, Class A Common Stock, Class B Common Stock, or Preferred Stock, as the case may be, shall, with respect to such fractional share interests, be entitled to receive cash, without interest, in lieu of fractional shares of Common Stock, Class A Common Stock, Class B Common Stock, or Preferred Stock, as the case may be, upon the surrender of the stockholders’ Old Certificates (as defined below), in an amount equal to the proceeds attributable to the sale of such fractional shares following the aggregation and sale by the Corporation’s transfer agent of all fractional shares otherwise issuable. No certificates representing fractional shares of Common Stock, Class A Common Stock, Class B Common Stock, or Preferred Stock, as the case may be, shall be issued in connection with the Reverse Stock Split.
